Citation Nr: 0717398	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  06-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active military service from February 1956 to 
February 1959.  

This matter comes before the Board of veterans' Appeals 
(Boad) on appeal from a rating decision by the Department of 
Veteans Affairs (VA) Regional Office (RO) in Manchester, Hew 
Hampshire.  

One of the matters the Board must address is which issues are 
properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO; the veteran must timely 
express disagreement with the decision; VA must respond by 
issuing a statement of the case that explains the basis for 
the decision to the veteran; and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his or her argument in a 
timely-filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203 (2006).  See also 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 19.4, 20.101 (the Board has 
jurisdiction to resolve questions as to its own 
jurisdiction).  See also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party at any 
stage in the proceedings, and, once apparent, must be 
adjudicated).  

In this case, the veteran filed his substantive appeal and 
his notice of disagreement at the same time, prior to the 
issuance of a SOC.  He testified, when asked how he came to 
receive the form (Form 9) for filing a substantive appeal, 
that he did not know what a Form 9 was, but that "I 
responded to everything they sent me."  (Transcript of 
hearing at page 18 or T. at 18).  His representative argued 
that the new "VSI" personnel sometimes send out a Form 9 
whenever a veteran announces a desire to appeal, regardless 
of the procedural stage of the case. The representative added 
that the rating decision on appeal contained clear and 
unmistakable error in its assertion that there were no 
service medical records of the disability at issue. Finally, 
the representative argued, the veteran did not submit the new 
Form 9 sent to the veteran with his SOC because he had 
already filed that form.  (T. at 19-21).  

At issue, then, is whether the appeal should be dismissed for 
lack of jurisdiction.  38 C.F.R. § 20.202.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where there is a defect in the processing of a case (failure 
to issue a SOC), the substantive appeal may be accepted prior 
to any SOC.  Archbold v. Brown, 9 Vet. App. 124 (1996).  
Further, the Court has held that the authority to dismiss an 
appeal for failure to timely perfect it is expressly 
permissive under 38 U.S.C.A. § 7105(d)(5) and 38 C.F.R. 
§ 20.202; the Board may therefore waive the requirement.  
Gomez v Principi, 17 Vet. App. 369 (2003).  Considering all 
of the facts and circumstances of this case, in particular 
that the veteran did not fail to file a Form 9, or file it 
late, but only filed it earlier than requested in the SOC, 
the Board hereby waives the requirement of filing a 
Substantive Appeal after the SOC.  See Archbold, supra.  As 
such, the Board will consider whether new and material 
evidence has been received to reopen the claim.  Given that 
the Board reopens and allows the claim below, the allegation 
of clear and unmistakable error in the rating decision on 
appeal is moot and need not be addressed further.


FINDINGS OF FACT

1. All reasonable development and notification necessary for 
the disposition of the issue adjudicated by this decision has 
been completed.

2. Service connection was previously denied for a back 
disorder by an August 1979 rating decision. The veteran was 
informed of this decision, including his right to appeal, and 
he did not appeal.

3. The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4. The evidence pertinent to the relationship between the 
veteran's current back disorder and service is in equipoise.  


CONCLUSIONS OF LAW

1. New and material evidence having been received to reopen 
the claim of entitlement to service connection for a back 
disorder, the claim is reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2. The veteran's back disorder was incurred in the veteran's 
active service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 
C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a May 2004 VCAA 
letter issued prior to the rating decision on appeal informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the May 2004 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  The Board adds that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met. 
The Board thus finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date or any particular rating for the disability on appeal.  
Having identified this inadequacy in the VCAA notice given to 
the veteran, the Board initially presumes this error to have 
been prejudicial to the veteran.  See Sanders v. Nicholson, 
(No. 06-7001) (Fed. Cir. May 16, 2007) (requiring VA to 
presume errors in VCAA notice to be prejudicial to appellant, 
and shifting burden to VA to demonstrate error was not 
prejudicial).  The Board also notes and assumes prejudice to 
the veteran in the RO's failure to predecisionally advise the 
veteran of the basis of the prior final denial of his claim 
and what evidence would be considered new and material to 
reopen that claim, under Kent v. Nicholson, 20 Vet. App. 1 
(2006).  However, as both the RO and the Board find that new 
and material evidence has been submitted to reopen the claim, 
and the Board, below, allows the claim, any questions as to 
that prejudice harming the veteran in the Board's decision 
herein are rendered moot.  The Board notes, while reiterating 
that the veteran has already been asked to submit all 
evidence he possesses, that the veteran may still submit 
evidence to the RO, relating to the severity of his 
disability or to the effective date of his claim. 


Legal Criteria and Evidentiary Discussion

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the veteran's original service medical records appear 
to have been destroyed in the fire at the National Personnel 
Records Center in St. Louis, Missouri in July 1973.  Under 
such circumstances, the Court has held that VA has a 
heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

The evidence on file at the time of the August 1979 rating 
decision included records of J.C., M.D., who indicated that 
the veteran had never had any trouble with his back prior to 
October 1961, when he sustained a work-related injury.  He 
lifted rubbish onto a truck and felt a sudden severe pain in 
his back.  There were also private neurosurgery records for 
the back and VA treatment records for back pain showing a 
history of removal of the L4-5 disc and a later laminectomy 
of L4-5.  The veteran continued to have pain and 
radiculopathy even after these procedures.  

Service connection was denied in August 1979 because the 
veteran sustained an initial injury after service and there 
was no causal relationship shown between his active duty and 
his back condition.  The veteran was advised of this decision 
by a letter dated in August 1979 and did not appeal. 

Evidence received since the August 1979 rating decision 
includes partial copies of service medical records received 
from the veteran showing that the veteran sprained muscles in 
his lumbar region in service in January 1958.  In January 
1959, he was hit in the chest falling off a bridge from a 
height of 2-3 feet.  Many medical records duplicative of 
those on file in August 1979 were also received. 

Those new medical records that are dated after August 1979 
from both private and VA providers show that the veteran has 
continued to have back pain and to require back treatment.  
It is noted that in March 2004, the RO requested examinations 
of the veteran and that this request asked examiners to 
please review service medical records and opine if it is at 
least as likely as not that the current back condition was 
the result of the in-service injury.

The veteran underwent VA examination of the spine in April 
2004, which revealed his history of unloading some ammunition 
from a truck in service and injuring his back in 1958.  He 
related that he was seen subsequently in service and always 
treated symptomatically for lumbar strain.  In 1962 he had 
undergone his first back surgery at a VA hospital and had 
continued to require back treatment since then.  On 
examination, he was stiff and his spinal range of motion was 
extremely limited.  The diagnosis was service connected 
sprain of the back; recurrent injury to the back with pain 
during service, with subsequent back surgeries. 

VA examination of the spinal cord in April 2004 showed the 
veteran's history of the aforementioned injury while 
unloading ammunition and also his fall from a bridge in 
service.  The examiner reviewed the service medical records 
which the veteran brought to the examination with him.  The 
veteran reported back pain with radiation to the legs such 
that he could not walk even one block.  He used a cane.  It 
was noted that the veteran had chronic back problems dating 
back to service, and that he was significantly disabled by 
these.  

The veteran and his daughter testified at a Travel Board 
hearing before the undersigned in June 2006.  The veteran 
served as a combat engineer in service and a construction 
inspector and foreman.  He strained his back several times in 
service and each time was told to rest.  He testified 
regarding the incident involving lifting heavy ammunition and 
having his back taped after this (T. at 7).  He testified 
that he had always required back treatment since service but 
that the early post-service treatment records were no longer 
available.  He acknowledged that he had not disclosed, other 
than to his lawyer, his in-service back injury, at the time 
of his [October 1961] work-related injury.  He accounted for 
this by saying that he had 3 kids at the time and just needed 
some money.  (T. at 9-11).  His daughter testified that all 
her life she had known the veteran to have back pain.  Even 
from early childhood she could remember the veteran 
attributing his back problems to service. Reportedly, the 
veteran had been asked if he wished to file a back claim in 
service and he declined because he was just interested in 
getting out. (T. at 15).  

The Board will first turn to the question of new and material 
evidence.  The Board agrees with the RO that the additional 
evidence received in this case is new and material and that 
the claim must be reopened.  The veteran's service medical 
records, combined with the 2004 VA examination reports 
attributing the veteran's current back condition to service 
definitely raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  The evidence received 
since the last prior denial was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  The Board notes that the 
credibility but not the competency of newly received evidence 
is presumed for purposes of this determination.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As such, even while the 
Board reopens the claim, the Board must still consider this 
case on its merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).

Turning to the merits of the case, the Board has considered 
all of the evidence before it.  Essentially the record shows 
at least one in-service back injury in January 1958, then an 
absence of any service separation examination in February 
1959, followed by a silence in the record of over two years 
after discharge.  The first available post-service treatment 
records reflect an October 1961 back injury.  Those records 
document a report by the veteran that this accident was his 
first back problem.  Since that time, the veteran has a 
documented history of chronic back problems.  Then, in 2004, 
two VA medical examiners, apparently unaware of the veteran's 
1961 work-related injury, but very aware of his in-service 
injury, attributed his current back problems to service. 

The Board has considered further medical development to 
obtain an opinion that includes review of the medical records 
of the veteran's 1961 work-related back injury.  However, the 
1961 injury involved the same modality as the in-service 
injury (pain on lifting rubbish as compared to pain on 
lifting heavy ammunition) and, even without the examiners' 
having awareness of the intervening 1961 accident, the two 
2004 VA opinions show medically that the kind of accident 
that the veteran sustained in service could, alone, have 
caused his current back condition apart from any intercurrent 
injury.  This is significant evidence in support of the claim 
and the absence of a service separation examination or 
medical records soon after service would leave little 
additional evidence for further medical review.  

As evidence against the claim, the Board notes that by his 
own admission, the veteran is capable of failing to mention 
relevant medical history for potential pecuniary gain.  It 
concerns the Board that, similarly, the veteran apparently 
did not mention his 1961 accident to VA examiners in 2004.  
At least, the 1961 injury was not mentioned in the 2004 
reports.  However, the RO did not mention the 1961 accident 
in its examination request, either, perhaps because, like the 
Board, it doubted the ability of medical examination to 
separate the residuals of two similar injuries 46 and 49 
years ago, respectively.  Having taken into account all of 
these facts and circumstances, especially the absence of the 
complete service medical records, the Board finds that the 
evidence is evenly balanced.  Where all of the evidence for 
and against the claim is evenly balanced, the evidence is in 
equipoise and the claim must be granted.  38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a lumbar back strain is 
granted. 



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


